Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

   
2.         Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

             Regarding claim 11, “the direction of elongation” lacks antecedent basis. 

    PNG
    media_image1.png
    84
    193
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    404
    media_image2.png
    Greyscale
                      Annotated Fig. 1 of Du 


Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 1 and 5-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Du et al. (CN 105075497 A), hereinafter DU, or Nie (D710,396 S). Regarding claim 1, DU teaches a blade 110 for a lawn mower, the blade comprising: a blade body having a first end and a second end opposite the first end (Figs. above); a longitudinal axis extending centrally along the blade body and through the first end and the second end; a center opening 117 defined in the blade body, the center opening inherently (as evidenced in Fig, 4 of Slemmones (3,192,692) or Martens (5,946,895) is configured to receive a drive shaft; a first aperture (defined by the D-shaped circular aperture 119) defined in the blade body between the center opening and the first end, the first aperture configured to receive inherently a first projection; a second aperture (defined by the circular-shaped aperture 119) defined in the blade body between the center opening and the second end, the second aperture configured to receive inherently a second projection; wherein the first aperture has a different shape from the second aperture; wherein a centroid of each of the center opening 117, the first aperture 119, and the second aperture 119 is substantially aligned with the longitudinal axis; and wherein the first aperture and the second aperture are configured to align the blade body relative to the lawn mower. See Figs. above. It should be noted that the first aperture as clearly shown above is D-shaped. This is also evidenced in Figs. 1-2 of Jian et al. (CN 206353985 U), which recite Du’s application in the background of the invention. See portion of Figs. 1-2 of Jiang et al. below.


    PNG
    media_image3.png
    693
    629
    media_image3.png
    Greyscale


        
    PNG
    media_image4.png
    565
    575
    media_image4.png
    Greyscale

                   Annotated Figs. 6-7 of Jiang et al. 

          
    PNG
    media_image5.png
    675
    611
    media_image5.png
    Greyscale
	
                    Annotated Fig. 1 of Nie. 

           Regarding claim 1, Nie also teaches a blade for a lawn mower, the blade comprising: a blade body having a first end and a second end opposite the first end; a longitudinal axis (annotated Fig. 1 of Nie above) extending centrally along the blade body and through the first end and the second end; a center opening defined in the blade body, the center opening inherently (as evidenced in Fig, 4 of Slemmones (3,192,692) or Martens (5,946,895) is configured to receive a drive shaft; a first aperture (defined by the D-shaped circular aperture) defined in the blade body between the center opening and the first end, the first aperture configured to receive inherently a first projection; a second aperture (defined by the circular-shaped aperture) defined in the blade body between the center opening and the second end, the second aperture configured to receive inherently a second projection; wherein the first aperture has a different shape from the second aperture; wherein a centroid of each of the center opening, the first aperture, and the second aperture is substantially aligned with the longitudinal axis (annotated Fig. 1 of Nie above); and wherein the first aperture and the second aperture are configured to align the blade body relative to the lawn mower. See Figs. 1-7 in Nie. 
            Regarding claim 5, Du or Nie teaches everything noted above including that 
the first aperture is radially asymmetrical about its centroid, and the second aperture is radially symmetrical about its centroid.  
           Regarding claim 6, Du or Nie teaches everything noted above including that 
the first aperture includes at least one straight side (clearly shown in Figs, above). 
           Regarding claim 7, Du or Nie teaches everything noted above including that 
the first aperture (as clearly shown in Figs. above) has a semi-circular shape.  
           Regarding claim 8, Du or Nie teaches everything noted above including  
 a pair of longitudinal sides, each longitudinal side laterally spaced apart from the longitudinal axis, and wherein the straight side of the first aperture faces one of the longitudinal sides.  See Figs. above. 
           Regarding claim 9, Du or Nie teaches everything noted above including that the second aperture is curvilinear.  
           Regarding claim 10, Du or Nie teaches everything noted above including that the he second aperture has a circular shape.  

5.          Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson (5,271,212). Regarding claim 1, Anderson teaches a blade 10 for a lawn mower, the blade comprising: a blade body (12, 14) having a first end and a second end opposite the first end; a longitudinal axis extending centrally along the blade body and through the first end and the second end; a center opening 18 defined in the blade body, the center opening inherently (as evidenced in Fig, 4 of Slemmones (3,192,692) or Martens (5,946,895) is configured to receive a drive shaft; a first aperture (defined by elongated slot of the key slot 20 on one side of the central opening 18; Figs. 1 and 4) defined in the blade body between the center opening and the first end, the first aperture configured to receive inherently a first projection; a second aperture (defined by circular-shaped aperture of the key slot 20 on the other side of the central opening 18; Figs. 1 and 4) defined in the blade body between the center opening and the second end, the second aperture configured to receive inherently a second projection; wherein the first aperture has a different shape from the second aperture; wherein a centroid of each of the center opening 18, the first aperture, and the second aperture is substantially aligned with the longitudinal axis; and wherein the first aperture and the second aperture are configured to align the blade body relative to the lawn mower. See Figs. 1 and 4 in Anderson.  
           Regarding claim 2, Anderson teaches everything noted above including that the centroid of the first aperture is a first distance from the centroid of the center opening 18, the centroid of the second aperture is a second distance from the centroid of the center opening 18, and the first distance is different from the second distance.  
           Regarding claim 3, Anderson teaches everything noted above including that 
the first aperture has a first area, the second aperture has a second area, and the first area is different from the second area. See Figs. 1 and 4 in Anderson.  
           Regarding claim 4, Anderson teaches everything noted above including that 
the first distance is less than the second distance, and the first area (as clearly can be seen in Fig. 4) is greater than the second area. See Figs. 1 and 4 in Anderson.  
           Regarding claim 5, Anderson teaches everything noted above including that 
the first aperture is radially asymmetrical about its centroid, and the second aperture is radially symmetrical about its centroid.  
           Regarding claim 6, Anderson teaches everything noted above including that 
the first aperture includes at least one straight side (clearly can be seen in Fig. 4; defined by the straight side that elongated slot that extends to a semi-circle. See Figs. 1 and 4 in Anderson.  
           Regarding claim 7, Anderson teaches everything noted above including that 
the first aperture has (at least partially as clearly shown in Fig. 1) a semi-circular shape.  
           Regarding claim 8, Anderson teaches everything noted above including  
 a pair of longitudinal sides, each longitudinal side laterally spaced apart from the longitudinal axis, and wherein the straight side of the first aperture faces one of the longitudinal sides.  See Fig. 1 in Anderson.
           Regarding claim 9, Anderson teaches everything noted above including that the second aperture is curvilinear.  
           Regarding claim 10, Anderson teaches everything noted above including that the he second aperture has a circular shape.  

6.          Claims 11, 14-15 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Horn (2,697,323). Regarding claim 11, as best understood, Horn teaches an attachment system for connecting a blade (14b, 19 and 21) to a drive shaft 10 of a lawn mower and the drive shaft 10 including a threaded end 11, the attachment system comprising: an adapter (14a) coupled to the drive shaft 10 and configured to receive the blade (14a, 19, 21), the adapter including an adapter body, a central bore (Fig, 2) defined in the adapter body, the central bore receiving the drive shaft 11, a first projection 16 extending from the adapter body to engage a first aperture (Fig. 2) of the blade, and a second projection (27, 28) extending from the adapter body to engage a second aperture (Fig. 2) of the blade, the second projection on an opposite side of the central bore from the first projection; and a fastener 13 threadingly engaged with the threaded end 11 of the drive shaft 10, wherein the first projection 16 includes a cross-sectional shape that is different (by being smaller) from a cross- sectional shape of the second projection (27, 28), wherein the first projection 16 and the second projection (27, 28) are axially aligned with a center bore and with each other along an axis extending in the direction of elongation of the adapter body. See Figs. 1-2 in Horn.             
                 Regarding claim 14, Horn teaches everything noted above including that
the first projection 16 cross-sectional shape has an area that is different from the second projection (27, 28) cross-sectional shape.  
                  Regarding claim 15, Horn teaches everything noted above including 
a centroid of the first projection 16 cross-sectional shape is spaced apart from a centroid of the central bore by a first distance, a centroid of the second projection (27, 28) cross-sectional shape is spaced apart from the centroid of the central bore by a second distance, and the first distance is different from the second distance.                  
                  Regarding claim 19, Horn teaches everything noted above including that 
the second projection (27, 28) is cylindrical.  
                  Regarding claim 20, Ladd teaches everything noted above including that 
the adapter (14a) is formed as a single unitary part.  

Claim Rejections - 35 USC § 103
      7.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.       Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view Ladd et al. (WO 2016/037184 A1), hereinafter Ladd. Regarding claim 12, Horn does not explicitly teach that the drive shaft includes at least one flat lateral surface, and the central bore of the adapter includes a corresponding flat portion to key the adapter to the drive shaft. However, Ladd teaches a drive shaft 24 includes at least one flat lateral surface 50 (defined a D-shaped cross-section; Fig 3), and a central bore (58, 84; the adaptor id defined by a combination of parts 68, 78; Fig. 3) of the adapter (68, 78) includes a corresponding flat portion to key the adapter to the drive shaft 24. See Figs. 1-19 in Ladd. It would have obvious to a person of ordinary skill in the art to provide Horn’s apparatus with the flat portions for the adapter and the shaft, as taught by Ladd, since both attachment mechanism of the shaft and the adapter in Horn and Ladd are art-recognized equivalents that produce the same result.
              Regarding claim 13, Horn, as modified by Ladd, teaches everything noted above including that the drive shaft 24 includes a shoulder (between parts 47 and 50; Fig. 3), and the at least one flat lateral surface is laterally spaced apart from the threaded end 47 by the shoulder. See Figs. 1-19 in Ladd.
              Regarding claim 16, Horn teaches everything noted above including that second projection (27, 28) is radially symmetrical about its centroid. Horn does not explicitly teach that the first projection is radially asymmetrical about its centroid. 
However, Ladd teaches a first projection 208 is radially asymmetrical about its centroid, and a second projection 80 is radially symmetrical about its centroid. 
It would have obvious to a person of ordinary skill in the art to provide Horn’s apparatus with first portion, as taught by Ladd, since both attachment mechanism for the adapter to the blade in Horn Ladd are art-recognized equivalents that produce the same result.
                   Regarding claim 17, Horn, as modified by Ladd, teaches everything noted above including that the first projection includes 208 at least one flat lateral surface. See Figs. 1-19 in Ladd. 
                    Regarding claim 18, Horn, as modified by Ladd, teaches everything noted above including that the first projection 208 is semi-cylindrical (Fig. 15). The projection has a semi-cylindrical shape that matches the semi-circular shape aperture 220 (Figs. 18-19) of the blade 26. See Figs. 1-19 in Ladd.

9.       Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martens (5,946,895) in view of Du, Jiang et al. (CN 206353985 U) hereinafter Jiang or Nie (D710,396 S), and Abernethy (2010/0043378 A1). Regarding claim 11, Martens teaches an attachment system for connecting a blade 16 to a drive shaft 22 of a lawn mower and the drive shaft including a threaded end 28, the attachment system comprising: an adapter 10 coupled to the drive shaft 22 and configured to receive the blade 16, the adapter including an adapter body, a central bore 58 defined in the adapter body, the central bore receiving the drive shaft 22, a first projection 112 extending from the adapter body to engage a first aperture 124 (Fig. 1) of the blade 16, and a second projection 118 extending from the adapter body to engage a second aperture 130 (Fig. 1) of the blade 16, the second projection on an opposite side of the central bore 58 from the first projection; and a fastener (Fig.1 ) threadingly engaged with the threaded end 28 of the drive shaft 22, wherein the first projection 112 and the second projection 118 are axially aligned with the center bore 58 and with each other along an axis extending in the direction of elongation of the adapter body. Figs. 1-5 in Martens. 
          Martens does not explicitly teach that the first projection includes a cross-sectional shape that is different from a cross- sectional shape of the second projection. 
            However, Du teaches a lawnmower including a blade 110 having a blade body, a center opening 117 defined in the blade body, the center opening inherently receiving a drive shaft therethrough, the center opening having a centroid 118 substantially aligned with a longitudinal axis of the blade 110, a first aperture 119 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 119 defined in the blade body between the center opening and the second end, the second aperture 119 being a different shape from the first aperture, the second aperture 119 having a centroid substantially aligned with the longitudinal axis. See figure above which clearly show the second aperture has a circular shape and the first aperture which is D-shaped. This is also evidenced in Figs. 1-2 of Jiang, which recite Du’s application in the background of the invention. Jiang also teaches a blade body 1, a center opening (2a) defined in the blade body, the center opening inherently receiving a drive shaft therethrough, a first aperture (defined by the mounting hole 2b having a D-shape; Figs. 1-2) defined in the blade body between the center opening and the first end, and a second aperture (defined by the mounting hole 2b having a circular-shape; Figs. 1-2) defined in the blade body between the center opening and the second end, the second aperture being a different shape from the first aperture. See Figs. 1-2 in Jiang. Nie (D710,396) also teaches a mower blade including a center opening, a first mounting aperture which is D-shaped, and a second mounting aperture which is circular-shaped. See Figs. 1-7 in Nie. In this case, the first aperture in Du, Jiang and Nie has a D-shape and receives a first projection that has a cross-section different from the second projection, which is inserted into the circular-shaped aperture. In fact, Abernethy teaches a blade including a D-shaped aperture 55 for receiving a D-shaped projection 52 to prevent rotation of the parts mounted together and a circular-shaped projection for a circular-shaped aperture. See Fig. 13 in Abernethy. Therefore, it would have been obvious to a person of ordinary skill in the art to provide Marten’s first aperture with the D-shaped cross-section, as taught by Du, Jiang or Nie, and Martens’ first projection with the D-shaped cross-sectional shape, as taught by Abernethy, in order to insert the D-shaped projection into the D-shaped aperture of the blade and prevent possible rotation of the mounting parts relative to each other.                        
              Regarding claim 12, Martens teaches everything noted above including that the drive shaft 22 includes at least one flat lateral surface 34, and the central bore 58 of the adapter 10 includes a corresponding flat portion 64 to key the adapter to the drive shaft 22.
               Regarding claim 13, Martens teaches everything noted above including that the drive shaft 22 includes a shoulder (Fig. 1), and the at least one flat lateral surface 34 is laterally spaced apart from the threaded end 28 by the shoulder.  
                Regarding claim 14, Martens, as modified above, teaches everything noted above including that the first projection (52; Fig. 13 in Abernethy) cross-sectional shape has an area that is different from the second projection (118; Fig. 1 in Martens) cross-sectional shape.                
                 Regarding claim 16, Martens, as modified above, teaches everything noted above including that second projection 118 (Fig. 1 of Martens) is radially symmetrical about its centroid; and the first projection 52 (Fig. 13 in Abernethy) is radially asymmetrical about its centroid. 
                 Regarding claim 17, Martens, as modified above, teaches everything noted above including that the first projection includes 52 (Fig. 13 in Abernethy) at least one flat lateral surface. 
                 Regarding claim 18, Martens, as modified above, teaches everything noted above including that the first projection 52 (Abernethy) is semi-cylindrical. 
                 Regarding claim 19, Martens, as modified above, teaches everything noted above including that the second projection 118 (Fig. 1 in Martens) is semi-cylindrical. 
                 Regarding claim 20, Martens teaches everything noted above including that the adapter 10 (Figs. 1-2 in Martens) is formed as a single unitary part.

10.       Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Martens (5,946,895) in view of Du et al. (CN 105075497 A), hereinafter DU, and Abernethy (2010/0043378 A1). Regarding claim 21, Martens teaches a lawnmower comprising: a mower deck (as evidenced in Slemmones (3,192,692)); a drive shaft 22 projecting from the mower deck, the drive shaft 22 including a threaded end 28; an attachment system suspended below the mower deck, the attachment system including an adapter 10 coupled to the drive shaft 22, and a fastener (shown in Fig. 1)  threadingly engaged with the threaded end of the drive shaft; and a blade 16 removably coupled between the adapter and the fastener, the blade including a blade body having a first end and a second end opposite the first end, a longitudinal axis 100 extending centrally along the blade body and through the first end and the second end, the longitudinal axis extending generally perpendicular to the drive shaft 22, a center opening 136 defined in the blade body, the center opening receiving the drive shaft 22 therethrough, the center opening 136 having a centroid substantially aligned with the longitudinal axis 100, a first aperture 124 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 130 defined in the blade body between the center opening and the second end, the second aperture 130 having a centroid substantially aligned with the longitudinal axis. See Figs. 1-5 in Martens. 
          Martens does not explicitly teach that the second aperture being a different shape from the first aperture. 
           However, Du teaches a lawnmower including a blade 110 having a blade body, a center opening 117 defined in the blade body, the center opening inherently receiving a drive shaft therethrough, the center opening having a centroid 118 substantially aligned with a longitudinal axis of the blade 110, a first aperture 119 defined in the blade body between the center opening and the first end, the first aperture having a centroid substantially aligned with the longitudinal axis, and a second aperture 119 defined in the blade body between the center opening and the second end, the second aperture 119 being a different shape from the first aperture, the second aperture 119 having a centroid substantially aligned with the longitudinal axis. See figure above which clearly show the second aperture has a circular shape and the first aperture which is D-shaped. This is also evidenced in Figs. 1-2 of Jian et al. (CN 206353985 U), which recite Du’s application in the background of the invention. Abernethy teaches a blade including a D-shaped aperture 55 for receiving a D-shaped projection 52 to prevent rotation of the parts mounted together. See Fig. 13 in Abernethy.  It would have been obvious to a person of ordinary skill in the art to modify one of the apertures of Martens’ blade to have a D-shaped cross-section, as taught by Du, in order to receive a D-shaped projection and prevent possible rotation of the mounting parts, as taught by Abernethy.
               Regarding claim 22, Martens, as modified above, teaches everything noted above including that the adapter 10 includes an adapter body, a central bore defined in the adapter body, the central bore 58 receiving the drive shaft 22, a first projection 112 (as modified above to have a D-shaped cross-section matching the D-shaped aperture of the blade) extending from the adapter body, the first projection received in the first aperture 124, and a second projection 118 extending from the adapter body, the second projection 118 received in the second aperture 130, the second projection on an opposite side of the central bore 58 from the first projection.  
               Regarding claim 23, Martens, as modified above, teaches everything noted above including that the first projection includes a cross-sectional shape that is different from a cross-sectional shape of the second projection.
               Regarding claim 24, Martens, as modified above, teaches everything noted above including that the first projection cross-sectional shape corresponds to the first aperture, and the second projection cross-sectional shape corresponds to the second aperture.

Response to Arguments
11.            Applicant’s argument that Anderson’s keyhole slot 20 cannot be arbitrary divided into a first aperture and a second aperture is not persuasive. Claims do not recite that the first aperture and the second aperture are not interconnected. 

Definition of aperture
1 : an opening or open space : hole entered the cave through a narrow aperture 
2a : the opening in a photographic lens that admits the light 

https://www.merriam-webster.com/dictionary/aperture 

As clearly stated in the definition of aperture in the dictionary, an aperture is defined as an opening. In this case, Anderson’s keyhole slot 20 has a circular opening (a second aperture) which is interconnected to an elongated opening (the second opening). 

              Applicant’s argument that Du does not teach a D-shaped mounting hole is not persuasive.  Applicant stated that “a feature cannot be unilaterally marked up by the Examiner to suit the rejection being made.” However, as shown in the above figures, Du teaches that one of anti-rotation holes had a D-shaped. Examiner has not modified the drawing in Du. Du clearly illustrates that one of the mounting holes is D-shaped. This is also clearly shown in Figs. 1-2 of Jiang et al. (CN 206353985 U) which recites Du’s application in the background of the invention. 
              Applicant further states there is no support in Du’s specification that one of the mounting holes 119 is D-shaped. It should be noted that Jiang et al. similar to Du) also does not specify on specification that one of the mounting holes (2b) is D-shaped. However, the drawings in Jiang, which are part of the disclosure, clearly show one of the mounting holes is D-shaped. See Figs. 1-4 in Jiang.  In fact, the mounting holes in Jiang almost the same as the mounting holes (172b, 174b) in Fig. 13B of the instant invention. Jiang mentions and describes Du’s blade under “Background technology.” In this case, Jiang’s blade at least in mounting portion is similar to Du’s blade. Jiang teaches that the D-shaped mounting hole in the type of mower blades, taught by both Du and Jiang, is old and well known in the art. In fact, Nie (D710,396) also teaches a mower blade including a center opening, a first mounting aperture which is D-shaped, and a second mounting aperture which is circular-shaped. See Figs. 1-7 in Nie. 
               Applicant’s argument that the combination of Martens, Du and Abernethy does not teach a D-shaped projection or a second projection that has a different shape than the first projection is not persuasive. First, Du clearly teaches a circular--shaped aperture and a D-shaped aperture. In this case, it is clear that the shape of the projection which enters the D-shaped aperture (the second aperture) is inherently different than the shape of the projection which enters the circular-shaped projection (the first aperture). Abernethy, clearly teaches the use of a D-shaped projection for a D-shaped aperture or mounting hole in a mower blade. Therefore, the combination of Martens, Du and Abernethy clearly teach a second projection which has different cross-section than the cross section of the first projection. 
 
Conclusion
12.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Curran (7,127,877), Plamper et al. (5,327,710), Moynithan (6,367,235), Oxley (4,712,364), and Boalins, Jr. (4,696,153) teach a blade for a mower.

13.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 30, 2022